Woodward, J.
It will not be necessary to examine the demurrer in its details. That which the defendant claims as a denial of the execution of the note is insufficient. It is uncertain and does not amount to a denial. If he desired to see the note, he should crave an inspection of it. Without an affidavit he might deny so far as to enable him to offer evidence against it, but his answer must be an explicit denial. Lyon v. Bunn, 6 Iowa 48.
The facts pleaded by the defendant to show that the note is not the property of the plaintiffs are insufficient. If the note is in their hands as security, they may sue upon it. The indorsement places the legal property in them.
The denial that he owes the sum of $203.50 is not sufficient. It is only a denial that he owes that particular sum. Mann v. Howe et al., 9 Iowa 546.
Judgment affirmed.